81788: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-34285: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81788


Short Caption:GUNDERSON VS. THE IRREVOCABLE TR. OF WILLIAM P. WEIDNERCourt:Supreme Court


Related Case(s):77789, 79609, 79610


Lower Court Case(s):Clark Co. - Eighth Judicial District - A773267Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:09/23/2020 / Lavelle, EleissaSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:10/15/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantJerry GundersonKory L. Kaplan
							(Kaplan Cottner)
						


RespondentKimberly Faye GundersonDaniel T. Foley
							(Foley & Oakes, PC)
						


RespondentLynn Hackerman WeidnerOliver J. Pancheri
							(Santoro Whitmire)
						Nicholas J. Santoro
							(Santoro Whitmire)
						


RespondentSeries K, Weidner Holdings, LLCDarren H. Goldstein
							(Lex Nova Law)
						Liane K. Wakayama
							(Hayes Wakayama)
						


RespondentSuzanne LowdenOliver J. Pancheri
							(Santoro Whitmire)
						Nicholas J. Santoro
							(Santoro Whitmire)
						


RespondentThe Irrevocable Trust of William P. WeidnerDarren H. Goldstein
							(Lex Nova Law)
						Liane K. Wakayama
							(Hayes Wakayama)
						


RespondentThe Kimberly Gunderson TrustDarren H. Goldstein
							(Lex Nova Law)
						Liane K. Wakayama
							(Hayes Wakayama)
						


RespondentWilliam P. WeidnerOliver J. Pancheri
							(Santoro Whitmire)
						Nicholas J. Santoro
							(Santoro Whitmire)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/27/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


09/14/2020Filing FeeFiling Fee due for Appeal. (SC)


09/14/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-33790




09/14/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)20-33792




09/14/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-33794




09/15/2020Filing FeeE-Payment $250.00 from Kory L. Kaplan. (SC)


09/15/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-33896




09/23/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Eleissa C. Lavelle. (SC).20-34980




09/28/2020Order/ProceduralFiled Order Directing Appellant to File Overdue Case Appeal Statement. Due: 7 days. (SC)20-35538




09/28/2020Notice of Appeal DocumentsFiled Appellant's Case Appeal Statement (SC)20-35568




10/05/2020Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)20-36472




10/05/2020TranscriptFiled Notice from Court Reporter. Peggy Isom stating that the requested transcripts were delivered.  Dates of transcripts: 9/13/18, 9/20/18, and 12/6/2018.  (SC)20-36482




10/12/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation. (SC).20-37416




10/13/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Court reporter Peggy Isom filed a notice indicating that copies of the transcripts for proceedings conducted on September 13, 2018, September 20, 2018, and December 6, 2018, had been prepared and delivered.  In the event appellant intends to cite to transcripts in addition to these transcripts, appellant shall, within 14 days from the date of this order, file and serve a transcript request form in compliance with NRAP 9(a).  Appellant's Opening Brief and Appendix due:  90 days.  (SC)20-37522




10/27/2020Transcript RequestFiled Respondent's Request for Transcript of Proceedings. Transcripts requested: 9/19/19 and 10/9/19.  To Court Reporter: Peggy Isom. (SC)20-39287




11/10/2020TranscriptFiled Notice from Court Reporter. Peggy Isom stating that the requested transcripts were delivered.  Dates of transcripts: 9/19/19 and 10/9/19. (SC)20-41133




01/11/2021BriefFiled Appellant's Opening Brief. (SC)21-00850




01/11/2021AppendixFiled Joint Appendix.  Vols.1-9. (SC)21-00858




01/11/2021AppendixFiled Joint Appendix. Vols. 10-11 (SC)21-00857




01/11/2021MotionFiled Stipulation Motion to Seal Certain Exhibits in Joint Appendix. (SC)21-00859




01/27/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Answering Brief due:  February 24, 2021.  (SC)21-02549




02/08/2021Order/ProceduralFiled Order Granting Motion. The parties' motion to file a portion of the appendix under seal is granted. SRCR 7.  The clerk shall file the portion of the appendix received on January 21, 2021, under seal. (SC).21-03768




02/08/2021AppendixFiled (SEALED) Exhibits for Joint Appendix. (SC)


02/23/2021BriefFiled Respondents' Answering Brief. (Trust Respondents') (SC)21-05383




02/23/2021AppendixFiled Joint Appendix. Vol. 12. (SC)21-05384




02/24/2021BriefFiled Joint Answering Brief of Individual Respondents'. (SC)21-05450




03/25/2021BriefFiled Appellant's Reply Brief. (SC)21-08617




03/26/2021Case Status UpdateBriefing Completed/To Screening.  (SC)


10/15/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.   (SC)21-29691




12/01/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." NNP21 - EC/KP/DH (SC)21-34285





Combined Case View